Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a) because they fail to show a plurality of flow meters in-line that provide liquid input and liquid output of the dispenser as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Note: Amending Claim 21 (Current) to include “fluidly” (line 3) broadened claim 21 (of 5/27/22) such that the “inlets” (line 3) of the meters are not (necessarily) directly connect to the input and output of the dispenser.  Undersigned accepts that “fluidly connecting” (italics added, line 3) effectively trumps an inlet (of meter) being connected to an input of a dispenser because the inlet and input are after all fluidly connected as claimed.  There is support for a meter at the output of the dispenser 22 (per Para 10), but such meter is not illustrated in any drawing.  At least one drawing needs to show a meter at the output of the dispenser 22 to illustrate claim 21 (Current).  The drawing provided below (combination of Original Figure 3 with Para 10) is the only possibility that would illustrate claim 21, as it provides for “fluidly connecting, in-line, inlets of a plurality of flow meters to (1) at least one liquid input of the liquid dispenser and (2) at least one liquid output of the liquid dispenser” (claim 21).  Applicant may add a mere box to the output of the dispenser, like the box hand drawn by Undersigned below.  Such will provide for a proper drawing of claim 1, as well as a clear guide as to what the metes and bounds of claim 21 represent as the plurality of meters are “in-line” in the figure.

    PNG
    media_image1.png
    614
    653
    media_image1.png
    Greyscale

Claims 31,33-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 31, “portable controller” is not consistent with the specification which states (Para 23) that it is the tool 11 (which includes meters 36,37 and controller 11) is portable.  The, the specification and claims are not consistent.  The adjective “portable” suggests that something is relocateable relative to other structure, but the controller 12 is not relocatable (i.e. portable) relative to the meters 36,37.  As such, elements (36,37) and 11 are not necessarily portable relative to each other.  Actually, the controller 11 is a portion of a portable tool 11.
	As to claim 31,”to an inlet the at least” (line 5) is confusing.  Possibly, “an inlet” (line 5) should read - - an inlet of - - ?
 
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861